DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaburlasos (patent application publication No. 20200311860) (with priority date 03/29/2019) in view of Wu (patent application publication No.2019/0114548) and Pappalardo (patent application publication No. 2008/029471).
Kaburlasos taught the invention substantially as claimed including (as to claim 1) An electronic device (computing device 600) comprising: a main processor (processor 610 in fig. 6); and a systolic array processor (GPU)(e.g., see paragraphs 0028 and 0035), wherein the systolic array processor includes: processing elements (execution units)(GPU EUs)( e.g., see paragraphs 0021,0028); a data memory configured to provide an input data set to the processing elements(660)(e.g., see paragraphs 0069,0078); and a controller(I/O controller 640, power management component 650) configured to provide commands to the processing elements(e.g., see paragraph 0069), wherein the main processor is configured to: (e.g., see paragraph 0028); generating a switching activity value based on the commands(e.g., see paragraph 0042)[systolic flag value provides the switching activity value]; 
Kaburlasos did not expressly detail a kernel data memory configured to provide a kernel data set to the processing elements. Wu however taught this limitation (FIFOs 958 of kernel 838) (e.g., see paragraph 0073-0074) [the output of the FiFOs 958 are coupled to  the first input of the compute array].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Kaburlasos and Wu. Both references were directed toward the problems of processing array data using systolic array of  processors  in a data processor (e.g., see fig. 5 and paragraph 0050 of Wu). One of ordinary skill would have been motivated to incorporate the Wu teachings of kernel data memory (FIFOs)  at least to enable the system to quickly access the kernel  or weight or activation data  for processing the input data in a systolic and  properly timed manner. The would have provided increased throughput over  a system that accessed kernel data externally each time processing was to occur. 
Wu also taught translate source codes associated with the systolic array processor into commands of the systolic array processor (e.g., see paragraph 0008) [note the compiler 265 can generate RTL code corresponding to the systolic array such that the PEs can operate concurrently (e.g., see paragraph 0030)].

Kaburlasos and Wu did not expressly detail the calculation of switching activity value based on the commands.  Pappalardo however taught this limitation (e.g., see paragraphs 0093-0099 and 0117-0127) [note the setting of the vector switch bit provides the switch activity value; the source/destination recomputation unit provides the calculation]. Pappalardo also taught translation/decoding of the instruction(s) (e.g., see paragraph 0081 and paragraph 0095) [the characteristic operation of the compiler and/or decoder taught by Pappalardo provides translation].
Pappalardo also taught   store the translated commands and the switching activity value to a machine learning module, which is based on the systolic array processor (e.g., see paragraphs 0097,0100)[the instruction buffering and dispatch unit 1020 provide this limitation].

It would have been obvious to one ordinary skill in the art to combine the teachings of Kaburlasos and Pappalardo. Both references were directed toward the problems of processing array data using systolic array of processors in a data processor (e.g., see paragraphs 0009,0015,0022 of Pappalardo).  One of ordinary skill would have been motivated incorporate the Pappalardo teachings calculating switching activity at least to provide a dynamic restructuring of the processing of the array to allow for processing differing matrix problems with quick change in the arrangement of the processing elements used as needed for differing applications. 
As to claim 2 Kaburlasos and Wu  and Pappalardo taught  The electronic device of claim 1, Wu taught wherein the machine learning module includes a plurality of layers (e.g.,  see paragraph 0004), and Pappalardo  taught wherein the main processor calculates the switching activity value the calculation of switching activity value based on the commands (e.g., see paragraphs 0093-0099 and 0117-0127) [note the setting of the vector switch bit provides the switch activity value; the source/destination re-computation unit provides the calculation[ As to the calculation being for each of the plurality of layers since the  Pappalardo system calculates the switching for each of the processing lanes available  in the array  and  Wu taught plurality of layers (including input layer hidden layer and output layer) one of ordinary skill would have been motivated to apply the calculation of switch activity to each of the processing element as needed including elements in each of the layers of Wu to provide optimal processing for any configuration including input and output and hidden layer processing. 

As to claim 3 Kaburlasos and Wu and Pappalardo  taught  The electronic device of claim 1, Kaburlasos taught  wherein, when the machine learning module is executed by the systolic array processor, the main processor selects a frequency of a clock signal to be supplied to the systolic array processor based on the switching activity value (e.g., see paragraph 0048, 0050)[note since the power management unit 12  which provides scaling of the clock frequency(see paragraph 0048)  and is external to the array (e.g., see fig. 3) and therefore is interpreted as part of the main processor; and placing the power management unit within the main processor would have been  a situation specific decision necessary to implement the Kaburlasos system. One of ordinary skill would have been motivated to incorporate the power management within the main processor to at least to enable the main processor that provides programming for the array to easily control the frequency scaling without a delay of employing an external power management unit].


As to claim 4 Kaburlasos and Wu and Pappalardo taught The electronic device of claim 1, Wu taught wherein the machine learning module includes a plurality of layers (e.g., see paragraph 0004), and wherein, when the machine learning module is executed by the systolic array processor, the main processor selects a frequency of a clock signal to be supplied to each of the plurality of layers of the systolic array processor (e.g., see paragraph 0048,0050)[note since the power management unit 12  which provides scaling of the clock frequency(see paragraph 0048)  and is external to the array (e.g., see fig. 3) and therefore is interpreted as part of the main processor and placing the power management unit within the main processor would have been  a situation specific decision necessary to implement the Kaburlasos system. One of ordinary skill would have been motivated to incorporate the power management within the main processor to at least to enable the main processor that provides programming for the array to easily control the frequency scaling without a delay of employing an external power management unit].
As to the frequency selection based on the switching activity value. Pappalardo taught the frequency is managed to balance out computational load (e.g., see paragraph 0048) and Kaburlasoso taught adjusting the frequency depending on workloads (e.g., see paragraph 0037) and using switching activity value to control clock frequency (e.g., see paragraphs 0039-0048)

As to claim 5 Kaburlasos and Wu and Pappalardo  taught  the electronic device of claim 1,  Kaburlasos taught wherein, when the machine learning module is executed, processing elements belonging to a first region from among the processing elements are activated, and processing elements belonging to the remaining region are deactivated, and wherein the main processor calculates the switching activity value by differently reflecting a switching feature of the processing elements of the first region and a switching feature of the processing elements of the remaining region(e.g., see paragraphs 0019-0020)[Kaburlasos taught some parts of the maximum frequency is determined by GPU configuration where some GPUs are idle or power gated  by operating frequency this provides plural regions activated and deactivated)[Kaburlasos also taught workload dependent frequency maximum  and this provides the differently calculated activity value for the different regions (e.g,. see paragraphs 0030-0032,0034-0037).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 requires among other things: 
 The electronic device of claim 5, wherein the remaining region includes a second region including processing elements sharing rows with the first region, a third region including processing elements sharing columns with the first region, and a fourth region including processing elements not sharing the rows and the columns with the first region, and wherein the main processor calculates the switching activity value by differently reflecting a switching feature of the processing elements of the second region, a switching feature of the processing elements of the third region, and a switching feature of the processing elements of the fourth region.

Claim 7 requires among other things

  The electronic device of claim 1, wherein the switching activity value indicates the number of times that switching of a signal occurs in a unit clock cycle.

Claim 8 requires among other things:

An ….the method comprising: reading, at the main processor, a switching activity value of the systolic array processor; and selecting, at the main processor, a frequency of a clock signal to be supplied to the systolic array processor based on the switching activity value, wherein the switching activity value indicates the number of times that switching of a signal occurs in a unit clock cycle.
The closest prior art includes Kaburlasos and Wu and Pappalardo which taught the limitations of the claims which claim 6-7 depend;  and   taught   only some of the limitations of claim 8.  The closest prior art did not disclose among other things  limitations of each of claims 6-8 as shown above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Selvidge (patent application publication No. 2015/0269295) disclosed switching activity reduction through retiming (e.g., see abstract).
Venkatesh (patent application publication No. 2021/0382765) disclosed thread modification to reduce command conversion latency (e.g., see abstract).
	Gokmen (patent No. 9,852,790) disclosed circuit methodology for highly linear symmetric resistive processing circuit (e.g., see abstract). 
Dasu (patent No. 8,710,864) disclosed dynamically reconfigurable systolic array accelerators (e.g., see abstract).
	Schulz (patent No. 9,735,778) disclosed method and apparatuses for optimizing power management on an integrated circuit device with bit transition threshold (e.g., see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183